ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of first degree robbery, § 569.020, RSMo 1994, and one count of second degree assault, § 565.060, RSMo 1994. The court sentenced him in accordance with the jury’s assessment to concurrent prison terms of ten years for robbery and one year for assault. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).